Beck, J.
A garnished wages due B as a laborer. Upon the payment of the wages into court by the garnishee, B filed a claim thereto on the ground that they were exempt from process of garnishment. On the trial of..this issue (in a justice’s court) it transpired that when the summons of garnishment was served upon the garnishee (a cotton-mill company), B threatened to quit work, but, upon being assured by the manager of the company that his pay would not be stopped, continued his labors. He received his wages as if no garnishment had been issued. The uncontradicted testimony of the manager was to the effect that the money paid to B during the pendency of the garnishment was upon the manager’s personal guaranty, and that he was liable for itsto the mill. The justice awarded the money to the claimant, B; and A carried the case to the superior court by writ of certiorari. Held, that the finding of the magistrate was correct, and the certiorari was properly overruled.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.